DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 2/25/2022. As directed by the amendment: claim 1 has have been amended; claims 2-11 have been cancelled; claims 12-15 previously withdrawn and new claims 16-27 have been.  Thus, claims 1, 12-27 are presently pending in this application, with only claims 1 and 16-27 are currently under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hybrid drive mechanism that provides an additional force” and “computing device configured to record” in claim 1 and “computing device configured to receive” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 17 is objected to because of the following informalities:  “augment movement” (line 3) is recommended to be replaced with -augment the movement-; and “the shoulder.” (last line) is recommended to be replaced with -a shoulder.- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “dynamically adjusted” is unclear as to “adjusted” by what? (adjusted by a user or by the computing device?)
Regarding claim 26, “other physical characteristics” is indefinite and unclear as to which physical characteristics?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s)  1 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2014/0158839) in view of Andrianesis (US 2017/0203432) and Einav (US 200/0234113)
Regarding claim 1, Doyle discloses a motion augmentation system 10 (fig. 2, see abstract) configured to augment a native strength of an arm of a user U (fig. 3A) by aiding movement of the arm through a desired range of motion (see abstract), the motion augmentation system comprising: 
a body chassis 38/20/34 (fig. 2, [0088]) configured to be worn around a torso of the user U (fig. 3A and [0087]); 
a shoulder assembly 40/50/56 (figs. 2 and 3B, “hinge bracket 56”, [0094]) pivotably coupled to the body chassis (via pivot 54/58, fig. 2, 3A-C, see [0089] and [0094]);
an upper arm assembly (including at least arm bracket 62, Figs. 2, 3A, 7A; see [0106] regarding the system 200 generally includes components similar to the system 10, but employs a shaped attachment element 210) pivotably coupled to the shoulder assembly 56 (via pivot 66, fig. 3A), the upper arm assembly (arm bracket 62, Figs. 2, 7A) including a hybrid drive mechanism (including at least resilient element 74, mount 76, connector 218, cable 216, shaped attachment element 210, Figs. 7A, 7B) that provides an additional force to aid movement of the upper arm assembly (NOTE: see  [0091] regarding the resilient element 74 “may be an extension spring, a gas extension spring, an elastic band, linear spring, pressurized cylinder, pneumatic, hydraulic, electric, or other extendable device”; see [0106] regarding force management), 
 Doyle does not disclose a computing device and one or more sensors configured to monitor a position of the upper arm assembly, wherein the computing device is configured to record a path of motion of the upper arm assembly over a period of time, and to provide augmentation through the hybrid drive mechanism to guide the upper arm assembly along the path of motion, thereby enabling the user to repeat the path of motion numerous times,
However, Andrianesis teaches an actuation apparatus for wearable device (fig. 1, see abstract) comprising  an upper limb assistive assembly 100 (see [0010]), a hybrid actuation system (fig. 4, “hybrid actuation system”, [0022]), a computing device (including at least a control unit 150 and suitable electronics to communicate to a personal computer”, see [0031]) and one or more sensors configured to monitor a position of the upper arm assembly (“a position sensor”, see [0052]). Moreover, Einav teaches a rehabilitation apparatus provided with moving robotic arms and a controller or computing device  (“the controller is a personal computer or a dedicated embedded computer”, see [0078]), wherein as the patient moves, the apparatus records the movement (path of motion), wherein the apparatus is used to measure the patient's movement over a period of time and also to provide exercise (see [0093]); and to provide augmentation through the apparatus to guide the rehabilitation  assembly along the path of motion (“during an exercise where the patient imitates a previously recorded movement profile, the patient can be guided through exercise via kinesthetic feedback as the controller senses patient movement, calculates deviation from the goal movement profile, and prompts the patient to move according to the goal profile, wherein prompting is performed by the apparatus actually moving the patient in the appropriate direction”, see [0104]), thereby enabling the user to repeat the path of motion numerous time (“the patient repeats the movement”, see [0089]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Doyle ‘s reference, to include a computing device and one or more sensors configured to monitor a position of the upper arm assembly, as suggested and taught by Adrianesis, for the purpose of providing suitable computing means for adjusting the level of force-assistance during use (see Adrianesis’ [0083]), thereby enhancing the overall control of the assistive device during rehabilitation process (see [0065]); and further modify such that  the computing device is configured to record a path of motion of the upper arm assembly over a period of time,  as suggested and taught by Einav, and to provide augmentation through the hybrid drive mechanism to guide the upper arm assembly along the path of motion (as already taught by Doyle and Adrianesis), for the purpose of providing enhanced feedback in the form of visual cues of video recording which is effective for assisting patients’ rehabilitation based on a target movement profile in view of their current movements (see Einav’s [0104]).
Regarding claims 16-18, Doyle discloses wherein the hybrid drive mechanism includes both a passive element and an active element (see  [0091] regarding the resilient element 74 “may be an extension spring, a gas extension spring, an elastic band, linear spring, pressurized cylinder, pneumatic, hydraulic, electric, or other extendable device”); wherein the passive element comprises at least one of an elastomeric band, spring, damper, or cam (“an elastic band, linear spring”, see [0091]);  wherein the active element comprises at least one of an electric actuator, a pneumatic actuator, a hydraulic actuator, a knitted muscle, or a nanotube construction actuator (“pneumatic, hydraulic, electric, or other extendable device”, see [0091]); 
Regarding claims 19-20, Andrianesis further teaches wherein the active element comprises a linear servo motor (“linear DC motor”, see [0027]; and “servo motors”, see [0028]);  wherein the one or more sensors comprise an electromyography sensor (“EMG sensor”, see [0064], IMUs  or an accelerometer (see [0065]); 
Regarding claim 21, as best understood, Doyle/Adrianesis does not explicitly disclose wherein augmentation of the hybrid drive mechanism is dynamically adjusted to compensate for increased fatigue of the user. However, since Andrianesis teaches that in hybrid-actuated embodiments, the user can exploit the benefits of both body-powered and externally powered technologies; after the initial body-powered operation (performed by the user)  of the assistive device, actuators can be used to provide the necessary force to perform or maintain a grip, and thus mechanically assist the user without requiring any manual intervention, wherein the level of force-assistance to the user can be easily adjusted through the user-interface 120 and implemented by the control unit 150 (see [0083]), Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify use the control unit of the computing device such that  it is configured to dynamically adjust the augmentation of the hybrid drive mechanism to compensate for increased fatigue of the user, as taught and suggested by Adrianesis, for the purpose of providing the necessary force to perform or maintain a desired strength  of the user’s arm, and thus mechanically assist the user without requiring any manual intervention (see [0083])
Regarding claims 22-25, Andrianesis further teaches wherein the computing device  is further configured to receive user instructions (via “user interface 120”, fig. 5, see [0031]) to perform augmentation through the hybrid drive mechanism (see [0061]-[0063]); wherein the computing device is at least one of a mobile computing device or a cellular telephone (the computing device including the control unit 150 and “suitable electronics to communicate to a personal computer, a tablet computer, a smartphone”, see [0031]);  wherein data sensed by the one or more sensors 154 is wirelessly transmitted to the computing device (fig. 5, “communication channels…wirelessly”, see [0031]); wherein data sensed by the one or more sensors is summarized and displayed (fig. 7, “display  module 208”, see [0069]) on the computing device to provide feedback to the user. NOTE: the user interface 120 including display module 208 is also a component of the computing device
Regarding claim 26, as best understood, Doyle discloses  wherein at least the shoulder assembly is modular in nature to accommodate users of different sizes, ages and other physical characteristics (“As shown in FIG. 2, shoulder straps 40 attach to a support plate 38 at optional adjustable buckle 42 (not shown). The shoulder bracket 50 is adjustably joined to the support plate 38, e.g., at point 44”, see [0088])
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle/Andrianesis/Einav  and further in view of Rahman et al. (US 2003/0023195)
Regarding claim 27, Doyle does not disclose the system further comprising a lower arm assembly pivotably coupled to the upper arm assembly. However, Rahman et al. teaches an upper limb orthosis device 10 (fig. 2-3, see abstract) comprising a lower arm assembly 14 pivotably coupled to the upper arm assembly 12 (figs. 2-3, see [0037]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Doyle’s device to include a lower arm assembly pivotably coupled to the upper arm assembly, as taught and suggested by Rahman et al., for the purpose of providing an enhanced orthosis device for assisting and augmenting the movements of a person with neuromuscular abnormalities or weakness (see [0002]), thereby providing rehabilitation to both lower and upper arms of the person.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11 (amendment filed on 4/13/2022) of copending Application No. 16/468,926 in view of Adrianesis and/or Einav. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims of Application No. 16/468,926 in view of Adrianesis and/or Einav teach essentially all the claimed features (see discussion above). 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785